Exhibit 10(x)
NORTHROP GRUMMAN
SAVINGS EXCESS PLAN
(Amended and Restated Effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              INTRODUCTION     1  
 
            ARTICLE I DEFINITIONS     2  
1.1
  Definitions     2  
 
            ARTICLE II PARTICIPATION     6  
2.1
  In General     6  
2.2
  Disputes as to Employment Status     6  
 
            ARTICLE III DEFERRAL ELECTIONS     7  
3.1
  Elections to Defer Eligible Compensation     7  
3.2
  Contribution Amounts     7  
3.3
  Crediting of Deferrals     8  
3.4
  Investment Elections     8  
3.5
  Investment Return Not Guaranteed     9  
 
            ARTICLE IV ACCOUNTS     10  
4.1
  Accounts     10  
4.2
  Valuation of Accounts     10  
4.3
  Use of a Trust     10  
 
            ARTICLE V VESTING AND FORFEITURES     11  
5.1
  In General     11  
5.2
  Exceptions     11  
 
            ARTICLE VI DISTRIBUTIONS     12  
6.1
  Distribution Rules for Non-RAC Amounts     12  
6.2
  Distribution Rules for RAC Subaccount     13  
6.3
  Effect of Taxation     13  
6.4
  Permitted Delays     13  
6.5
  Pre-2005 Deferrals     13  
6.6
  Payments Not Received At Death     13  
6.7
  Inability to Locate Participant     13  
6.8
  Committee Rules     14  
 
            ARTICLE VII ADMINISTRATION     15  
7.1
  Committees     15  
7.2
  Committee Action     15  
7.3
  Powers and Duties of the Administrative Committee     16  
7.4
  Powers and Duties of the Investment Committee     16  
7.5
  Construction and Interpretation     17  
7.6
  Information     17  
7.7
  Committee Compensation, Expenses and Indemnity     17  
7.8
  Disputes     17  
 
            ARTICLE VIII MISCELLANEOUS     18  
8.1
  Unsecured General Creditor     18  
8.2
  Restriction Against Assignment     18  

i



--------------------------------------------------------------------------------



 



             
8.3
  Restriction Against Double Payment     19  
8.4
  Withholding     19  
8.5
  Amendment, Modification, Suspension or Termination     19  
8.6
  Governing Law     20  
8.7
  Receipt and Release     20  
8.8
  Payments on Behalf of Persons Under Incapacity     20  
8.9
  Limitation of Rights and Employment Relationship     20  
8.10
  Headings     20  
 
            APPENDIX A — 2005 TRANSITION RELIEF     A1  
A.1
  Cash-Out     A1  
A.2
  Elections     A1  
A.3
  Key Employees     A1  
 
            APPENDIX B — DISTRIBUTION RULES FOR PRE-2005 AMOUNTS     B1  
B.1
  Distribution of Contributions     B1  
 
            APPENDIX C — MERGED PLANS     C1  
C.1
  Plan Mergers     C1  
C.2
  Merged Plans — General Rule     C1  

ii



--------------------------------------------------------------------------------



 



INTRODUCTION
              The Northrop Grumman Savings Excess Plan (the “Plan”) is hereby
amended and restated effective as of January 1, 2009, except as otherwise
provided, and includes changes that apply to amounts earned and vested under the
Plan prior to 2005.
              Northrop Grumman Corporation (the “Company”) established this Plan
for participants in the Northrop Grumman Savings Plan who exceed the limits
under sections 401(a)(17) or 415(c) of the Internal Revenue Code. This Plan is
intended (1) to comply with section 409A of the Internal Revenue Code, as
amended (the “Code”) and official guidance issued thereunder (except with
respect to amounts covered by Appendix B), and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

  1.1   Definitions

              Whenever the following words and phrases are used in this Plan,
with the first letter capitalized, they shall have the meanings specified below.
              (a)     “Account” shall mean the recordkeeping account set up for
each Participant to keep track of amounts to his or her credit.
              (b)     “Administrative Committee” means the committee in charge
of Plan administration, as described in Article VII.
              (c)     “Affiliated Companies” shall mean the Company and any
entity affiliated with the Company under Code sections 414(b) or (c).
              (d)     “Base Salary” shall mean a Participant’s annual base
salary, excluding bonuses, commissions, incentive and all other remuneration for
services rendered to the Affiliated Companies and prior to reduction for any
salary contributions to a plan established pursuant to section 125 of the Code
or qualified pursuant to section 401(k) of the Code.
              (e)     “Basic Contributions” shall have the same meaning as that
term is defined in the NGSP.
              (f)     “Beneficiary” or “Beneficiaries” shall mean the person or
persons, including a trustee, personal representative or other fiduciary, last
designated in writing by a Participant in accordance with procedures established
by the Administrative Committee to receive the benefits specified hereunder in
the event of the Participant’s death.
                        (1)     No Beneficiary designation shall become
effective until it is filed with the Administrative Committee.
                        (2)     Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Administrative
Committee with or without the consent of the previous Beneficiary.
                                  No designation of a Beneficiary other than the
Participant’s spouse shall be valid unless consented to in writing by such
spouse. If there is no such designation or if there is no surviving designated
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the

2



--------------------------------------------------------------------------------



 



Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Administrative
Committee that they are legally entitled to receive the benefits specified
hereunder. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company. Effective January 1, 2007, a Participant will automatically revoke a
designation of a spouse as primary beneficiary upon the dissolution of their
marriage.
                        (3)     In the event any amount is payable under the
Plan to a minor, payment shall not be made to the minor, but instead be paid
(a) to that person’s living parent(s) to act as custodian, (b) if that person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (c) if no parent of that person is then living, to a
custodian selected by the Administrative Committee to hold the funds for the
minor under the Uniform Transfers or Gifts to Minors Act in effect in the
jurisdiction in which the minor resides. If no parent is living and the
Administrative Committee decides not to select another custodian to hold the
funds for the minor, then payment shall be made to the duly appointed and
currently acting guardian of the estate for the minor or, if no guardian of the
estate for the minor is duly appointed and currently acting within 60 days after
the date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor. Any payment made pursuant to
such determination shall constitute a full release and discharge of the Plan,
the Administrative Committee and the Company.
                        (4)     Payment by the Affiliated Companies pursuant to
any unrevoked Beneficiary designation, or to the Participant’s estate if no such
designation exists, of all benefits owed hereunder shall terminate any and all
liability of the Affiliated Companies.
              (g)     “Board” shall mean the Board of Directors of the Company.
              (h)     “Bonuses” shall mean the bonuses earned under the
Company’s formal incentive plans as defined by the Administrative Committee.
              (i)     “Code” shall mean the Internal Revenue Code of 1986, as
amended.
              (j)     “Committees” shall mean the Committees appointed as
provided in Article VII.
              (k)     “Company” shall mean Northrop Grumman Corporation and any
successor.
              (l)     “Company Contributions” shall mean contributions by the
Company to a Participant’s Account.
              (m)     “Compensation” shall be Compensation as defined by
Section 5.01 of the NGSP.
              (n)     “Disability” or “Disabled” shall mean the Participant’s
inability to perform each and every duty of his or her occupation or position of
employment due to illness or injury as determined in the sole and absolute
discretion of the Administrative Committee.

3



--------------------------------------------------------------------------------



 



              (o)     “Eligible Compensation” shall mean (1) Compensation prior
to January 1, 2009, and (2) after 2008, Base Salary and Bonuses, reduced by the
amount of any deferrals made from such amounts under the Northrop Grumman
Deferred Compensation Plan.
              (p)     “Eligible Employee” shall mean any Employee who meets the
following conditions:
                        (1)     he or she is eligible to participate in the
NGSP;
                        (2)     he or she is classified by the Affiliated
Companies as an Employee and not as an independent contractor; and
                        (3)     he or she meets any additional eligibility
criteria set by the Administrative Committee.
Additional eligibility criteria established by the Administrative Committee may
include specifying classifications of Employees who are eligible to participate
and the date as of which various groups of Employees will be eligible to
participate. This includes, for example, Administrative Committee authority to
delay eligibility for employees of newly acquired companies who become
Employees.
              (q)     “Employee” shall mean any common law employee of the
Affiliated Companies who is classified as an employee by the Affiliated
Companies.
              (r)     “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as it may be amended from time to time.
              (s)     “Investment Committee” means the committee in charge of
investment aspects of the Plan, as described in Article VII.
              (t)     “Key Employee” means an employee treated as a “specified
employee” under Code section 409A(a)(2)(B)(i) of the Company or the Affiliated
Companies (i.e., a key employee (as defined in Code section 416(i) without
regard to paragraph (5) thereof)) if the Company’s or an Affiliated Company’s
stock is publicly traded on an established securities market or otherwise. The
Company shall determine in accordance with a uniform Company policy which
Participants are Key Employees as of each December 31 in accordance with IRS
regulations or other guidance under Code section 409A, provided that in
determining the compensation of individuals for this purpose, the definition of
compensation in Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination
shall be effective for the twelve (12) month period commencing on April 1 of the
following year.
              (u)     “NGSP” means the Northrop Grumman Savings Plan.
              (v)     “Open Enrollment Period” means the period designated by
the Administrative Committee for electing deferrals for the following Plan Year.

4



--------------------------------------------------------------------------------



 



              (w)     “Participant” shall mean any Eligible Employee who
participates in this Plan in accordance with Article II or any Employee who is a
RAC Participant.
              (x)     “Payment Date” shall mean:
                        (1)     for distributions upon early termination under
Section B.1(a), a date after the end of the month in which termination of
employment occurs; and
                        (2)     for distributions after Retirement, Disability
or death under Section B.1(b), a date after the end of the month in which occurs
Retirement, the determination of Disability by the Administrative Committee, or
the notification of the Administrative Committee of the Participant’s death (or
later qualification of the Beneficiary or Beneficiaries), as applicable.
The exact date in each case will be determined by the Administrative Committee
to allow time for administrative processing.
              (y)     “Plan” shall be the Northrop Grumman Savings Excess Plan.
              (z)     “Plan Year” shall be the calendar year.
              (aa)   “RAC Contributions” shall mean the Company contributions
under Section 3.2(b)(2).
              (bb)   “RAC Participant” shall mean an Employee who is eligible to
participate in the NGSP, receives Retirement Account Contributions under the
NGSP, and is classified by the Affiliated Companies as an Employee and not as an
independent contractor. Notwithstanding the foregoing, an Employee who becomes
eligible to participate in the Officers Supplemental Executive Retirement
Program II (“OSERP II”) under the Northrop Grumman Supplemental Plan 2 shall
immediately cease to be eligible for RAC Contributions.
              (cc)   “RAC Subaccount” shall mean the portion of a Participant’s
Account made up of RAC Contributions and earnings thereon.
              (dd)   “Retirement” shall mean termination of employment with the
Affiliated Companies after reaching age 55.
              (ee)   “Separation from Service” or “Separates from Service” or
“Separating from Service” means a “separation from service” within the meaning
of Code section 409A.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION

  2.1   In General

              (a)     An Eligible Employee may become a Participant by complying
with the procedures established by the Administrative Committee for enrolling in
the Plan. Anyone who becomes an Eligible Employee will be entitled to become a
Participant during an Open Enrollment Period.
              (b)     A RAC Participant will become a Participant when RAC
Contributions are first made to his or her RAC Subaccount.
              (c)     An individual will cease to be a Participant when he or
she no longer has a positive balance to his or her Account under the Plan.

  2.2   Disputes as to Employment Status

              (a)     Because there may be disputes about an individual’s proper
status as an Employee or non-Employee, this Section describes how such disputes
are to be handled with respect to Plan participation.
              (b)     The Affiliated Companies will make the initial
determination of an individual’s employment status.
                        (1)     If an individual is not treated by the
Affiliated Companies as a common law employee, then the Plan will not consider
the individual to be an “Eligible Employee” and he or she will not be entitled
to participate in the Plan.
                        (2)     This will be so even if the individual is told
he or she is entitled to participate in the Plan and given a summary of the plan
and enrollment forms or other actions are taken indicating that he or she may
participate.
              (c)     Disputes may arise as to an individual’s employment
status. As part of the resolution of the dispute, an individual’s status may be
changed by the Affiliated Companies from non-Employee to Employee. Such
Employees are not Eligible Employees and will not be entitled to participate in
the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS

  3.1   Elections to Defer Eligible Compensation

              (a)     Timing. An Eligible Employee who meets the requirements of
Section 2.1(a) may elect to defer Eligible Compensation earned in a Plan Year by
filing an election in the Open Enrollment Period for the Plan Year. An election
to participate for a Plan Year is irrevocable.
              (b)     Election Rules. An Eligible Employee’s election may be
made in writing, electronically, or as otherwise specified by the Administrative
Committee. Such election shall specify the Eligible Employee’s rate of deferral
for contributions to the Plan, which shall be between 1% and 75%. All elections
must be made in accordance with the rules, procedures and forms provided by the
Administrative Committee. The Administrative Committee may change the rules,
procedures and forms from time to time and without prior notice to Participants.
              (c)     Cancellation of Election. If a Participant becomes
disabled (as defined under Code section 409A) during a Plan Year, his deferral
election for such Plan Year shall be cancelled.

  3.2   Contribution Amounts

              (a)     Participant Contributions. An Eligible Employee’s
contributions under the Plan for a Plan Year will begin once his or her
Compensation for the Plan Year exceeds the Code section 401(a)(17) limit for the
Plan Year. The Participant’s elected deferral percentage will be applied to his
or her Eligible Compensation for the balance of the Plan Year.
              (b)     Company Contributions. The Company will make Company
Contributions to a Participant’s Account as provided in (1), (2) and (3) below.
                        (1)     Matching Contributions. The Company will make a
Company Contribution equal to the matching contribution rate for which the
Participant is eligible under the NGSP for the Plan Year multiplied by the
amount of the Participant’s contributions under subsection (a).
                        (2)     RAC Contributions. Effective July 1, 2008, the
Company will make RAC Contributions equal to a percentage of a RAC Participant’s
Compensation for a Plan Year in excess of the Code section 401(a)(17) limit. The
percentage used to calculate a RAC Participant’s contribution for a Plan Year
shall be based on the RAC Participant’s age on the last day of the Plan Year as
follows:
                                  (i)     Three percent if not yet age 35.
                                  (ii)    Four percent if 35 or older, but not
yet 50.
                                  (iii)   Five percent if age 50 or older.

7



--------------------------------------------------------------------------------



 



                        (3)     Make-Up Contributions for Contribution
Limitation. If an Eligible Employee’s Basic Contributions under the NGSP for a
Plan Year are limited by the Code section 415(c) contribution limit before the
Eligible Employee’s Basic Contributions under the NGSP are limited by the Code
section 401(a)(17) compensation limit, the Company will make a Company
Contribution equal to the amount of matching contributions for which the
Eligible Employee would have been eligible under the NGSP were Code section
415(c) not applied, reduced by the actual amount of matching contributions made
for the Plan Year under the NGSP. This paragraph applies only if the Eligible
Employee reaches the Code section 401(a)(17) compensation limit and only to the
extent that contributions are based upon Eligible Employee compensation up to
that limit. Paragraph (1) above applies to contributions based on compensation
exceeding the section 401(a)(17) limit.

  3.3   Crediting of Deferrals

              Amounts deferred by a Participant under the Plan shall be credited
to the Participant’s Account as soon as practicable after the amounts would have
otherwise been paid to the Participant. Company contributions other than those
under Section 3.2(b)(3) will be credited to Accounts as soon as practicable
after each payroll cycle in which they accrue. Company contributions under
Section 3.2(b)(3) will be credited to Accounts as soon as practicable after each
Plan Year.

  3.4   Investment Elections

              (a)     The Investment Committee will establish a number of
different investment funds or other investment options for the Plan. The
Investment Committee may change the funds or other investment options from time
to time, without prior notice to Participants.
              (b)     Participants may elect how their future contributions and
existing Account balances will be deemed invested in the various investment
funds and may change their elections from time to time. If a Participant does
not elect how future contributions will be deemed invested, contributions will
be deemed invested in the qualified default investment alternative (“QDIA”) that
applies to the Participant under the NGSP.
              (c)     The deemed investments for a RAC Participant’s RAC
Subaccount must be the same as the deemed investments for the RAC Participant’s
Company contributions under Section 3.2(b)(1).
              (d)     Selections of investments, changes and transfers must be
made according to the rules and procedures of the Administrative Committee.
                        (1)     The Administrative Committee may prescribe rules
that may include, among other matters, limitations on the amounts that may be
transferred and procedures for electing transfers.
                        (2)     The Administrative Committee may prescribe
valuation rules for purposes of investment elections and transfers. Such rules
may, in the Administrative Committee’s discretion, use averaging methods to
determine values and accrue estimated

8



--------------------------------------------------------------------------------



 



expenses. The Administrative Committee may change the methods it uses for
valuation from time to time.
                        (3)     The Administrative Committee may prescribe the
periods and frequency with which Participants may change deemed investment
elections and make transfers.
                        (4)     The Administrative Committee may change its
rules and procedures from time to time and without prior notice to Participants.

  3.5   Investment Return Not Guaranteed

              Investment performance under the Plan is not guaranteed at any
level. Participants may lose all or a portion of their contributions due to poor
investment performance.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS

  4.1   Accounts

              The Administrative Committee shall establish and maintain a
recordkeeping Account for each Participant under the Plan.

  4.2   Valuation of Accounts

              The valuation of Participants’ recordkeeping Accounts will reflect
earnings, losses, expenses and distributions, and will be made in accordance
with the rules and procedures of the Administrative Committee.
              (a)     The Administrative Committee may set regular valuation
dates and times and also use special valuation dates and times and procedures
from time to time under unusual circumstances and to protect the financial
integrity of the Plan.
              (b)     The Administrative Committee may use averaging methods to
determine values and accrue estimated expenses.
              (c)     The Administrative Committee may change its valuation
rules and procedures from time to time and without prior notice to Participants.

  4.3   Use of a Trust

              The Company may set up a trust to hold any assets or insurance
policies that it may use in meeting its obligations under the Plan. Any trust
set up will be a rabbi trust and any assets placed in the trust shall continue
for all purposes to be part of the general assets of the Company and shall be
available to its general creditors in the event of the Company’s bankruptcy or
insolvency.

10



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING AND FORFEITURES

  5.1   In General

              A Participant’s interest in his or her Account will be
nonforfeitable, subject to the exceptions in Section 5.2.

  5.2   Exceptions

              The following exceptions apply to the vesting rule:
              (a)     A RAC Participant shall become vested in his RAC
Subaccount upon completing three years of service. For this purpose, years of
service shall be calculated in the same manner as for purposes of determining
vesting in Retirement Account Contributions under the NGSP (including the
treatment of a break in service).
              (b)     Forfeitures on account of a lost payee. See Section 6.7.
              (c)     Forfeitures under an escheat law.
              (d)     Recapture of amounts improperly credited to a
Participant’s Account or improperly paid to or with respect to a Participant.
              (e)     Expenses charged to a Participant’s Account.
              (f)     Investment losses.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS

  6.1   Distribution Rules for Non-RAC Amounts

              The rules in this Section 6.1 apply to distribution of a
Participant’s Account other than the RAC Subaccount.
              (a)     Separate Distribution Election. A Participant must make a
separate distribution election for each year’s contributions. A Participant
generally makes a distribution election at the same time the Participant makes
the deferral election, i.e., during the Open Enrollment Period.
              (b)     Distribution Upon Separation. A Participant may elect on a
deferral form to have the portion of his Account related to amounts deferred
under the deferral form and Company contributions for the same year (and
earnings thereon) distributed in a lump sum or in quarterly or annual
installments over a period of 1 to 15 years. Lump sum payments under the Plan
will be made in the month following the Participant’s Separation from Service.
Installment payments shall commence in the March, June, September or December
next following the month of Separation from Service. If a Participant does not
make a distribution election and his Account balance exceeds $50,000 and the
Participant is age 55 or older at the time the Participant Separates from
Service, the Participant will receive quarterly installments over a 10-year
period. Otherwise, a Participant not making an election will receive a lump sum
payment. Notwithstanding the foregoing, if the Participant’s Account balance is
$50,000 or less or the Participant is under age 55 at the time the Participant
Separates from Service, the full Account balance shall be distributed in a lump
sum payment in the month following the Participant’s Separation from Service.
                        Notwithstanding the timing rules in the foregoing
paragraph, distributions may not be made to a Key Employee upon a Separation
from Service before the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee). Any payments that would otherwise be made during this period of delay
shall be accumulated and paid six months after the date payments would have
commenced absent the six month delay.
              (c)     Changes in Form of Distribution. A Participant may make up
to two subsequent elections to change the form of a distribution for any year’s
deferrals and Company contributions. Such an election, however, shall be
effective only if the following conditions are satisfied:
                        (1)     The election may not take effect until at least
twelve (12) months after the date on which the election is made; and
                        (2)     The distribution will be made exactly five
(5) years from the date the distribution would have otherwise been made.

12



--------------------------------------------------------------------------------



 



  6.2   Distribution Rules for RAC Subaccount

              The full balance in a RAC Subaccount shall be distributed in a
lump sum upon a RAC Participant’s Separation from Service. Notwithstanding the
foregoing, distribution will not be made to a Key Employee upon a Separation
from Service until the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee).

  6.3   Effect of Taxation

              If Plan benefits are includible in the income of a Participant
under Code section 409A prior to actual receipt of the benefits, the
Administrative Committee shall immediately distribute the benefits found to be
so includible to the Participant.

  6.4   Permitted Delays

              Notwithstanding the foregoing, any payment to a Participant under
the Plan shall be delayed upon the Committee’s reasonable anticipation of one or
more of the following events:
              (a)     The Company’s deduction with respect to such payment would
be eliminated by application of Code section 162(m); or
              (b)     The making of the payment would violate Federal securities
laws or other applicable law;
              (c)     provided, that any payment delayed pursuant to this
Section 6.4 shall be paid in accordance with Code section 409A.

  6.5   Pre-2005 Deferrals

              Notwithstanding the foregoing, Appendix B governs the distribution
of amounts that were earned and vested (within the meaning of Code section 409A
and regulations thereunder) under the Plan prior to 2005 (and earnings thereon)
and are exempt from the requirements of Code section 409A. Thus, Section 6.1
does not apply to pre-2005 deferrals.

  6.6   Payments Not Received At Death

              In the event of the death of a Participant before receiving a
payment, payment will be made to his or her estate if death occurs on or after
the date of a check that has been issued by the Plan. Otherwise, payment of the
amount will be made to the Participant’s Beneficiary.

  6.7   Inability to Locate Participant

              In the event that the Administrative Committee is unable to locate
a Participant or Beneficiary within two years following the required payment
date, the amount allocated to the Participant’s Account shall be forfeited. If,
after such forfeiture and prior to termination of the Plan, the Participant or
Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings for the forfeiture period.

13



--------------------------------------------------------------------------------



 



  6.8   Committee Rules

              All distributions are subject to the rules and procedures of the
Administrative Committee. The Administrative Committee may also require the use
of particular forms. The Administrative Committee may change its rules,
procedures and forms from time to time and without prior notice to Participants.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION

  7.1   Committees

              (a)     Effective April 27, 2006, the Administrative Committee
shall be comprised of the individuals (in their corporate capacity) who are
members of the Administrative Committee for Northrop Grumman Deferred
Compensation Plan. If no such Administrative Committee exists, the members of
the Administrative Committee for the Plan shall be individuals holding the
following positions within the Company (as such titles may be modified from time
to time), or their successors in office: the Corporate Vice President and Chief
Human Resources and Administration Officer; the Corporate Vice President,
Controller and Chief Accounting Officer; the Vice President, Taxation; the Vice
President, Trust Administration and Investments; the Vice President,
Compensation, Benefits and HRIS; and the Corporate Director, Benefits
Administration and Services. A member of the Administrative Committee may resign
by delivering a written notice of resignation to the Corporate Vice President
and Chief Human Resources and Administration Officer.
              (b)     Prior to April 27, 2006, the Administrative Committee
shall be comprised of the individuals appointed by the Compensation Committee of
the Board (the “Compensation Committee”).
              (c)     An Investment Committee (referred to together with the
Administrative Committee as, the “Committees”), comprised of one or more
persons, shall be appointed by and serve at the pleasure of the Board (or its
delegate). The number of members comprising the Investment Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Investment Committee may resign by delivering a written notice
of resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Investment Committee shall be filled promptly by the Board.

  7.2   Committee Action

              Each Committee shall act at meetings by affirmative vote of a
majority of the members of that Committee. Any determination of action of a
Committee may be made or taken by a majority of a quorum present at any meeting
thereof, or without a meeting, by resolution or written memorandum signed by a
majority of the members of the Committee then in office. A member of a Committee
shall not vote or act upon any matter which relates solely to himself or herself
as a Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.
              The Compensation Committee shall appoint a Chairman from among the
members of the Administrative Committee and a Secretary who may or may not be a
member of the Administrative Committee. The Administrative Committee shall
conduct its business according to the provisions of this Article and the rules
contained in the current edition of Robert’s Rules of Order or such other rules
of order the Administrative Committee may deem

15



--------------------------------------------------------------------------------



 



appropriate. The Administrative Committee shall hold meetings from time to time
in any convenient location.

  7.3   Powers and Duties of the Administrative Committee

              The Administrative Committee shall enforce the Plan in accordance
with its terms, shall be charged with the general administration of the Plan,
and shall have all powers necessary to accomplish its purposes, including, but
not by way of limitation, the following:
              (a)     To construe and interpret the terms and provisions of this
Plan and make all factual determinations;
              (b)     To compute and certify to the amount and kind of benefits
payable to Participants and their Beneficiaries;
              (c)     To maintain all records that may be necessary for the
administration of the Plan;
              (d)     To provide for the disclosure of all information and the
filing or provision of all reports and statements to Participants, Beneficiaries
or governmental agencies as shall be required by law;
              (e)     To make and publish such rules for the regulation of the
Plan and procedures for the administration of the Plan as are not inconsistent
with the terms hereof;
              (f)     To appoint a Plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Administrative Committee may from time to time prescribe
(including the power to subdelegate);
              (g)     To exercise powers granted the Administrative Committee
under other Sections of the Plan; and
              (h)     To take all actions necessary for the administration of
the Plan, including determining whether to hold or discontinue insurance
policies purchased in connection with the Plan.

  7.4   Powers and Duties of the Investment Committee

              The Investment Committee shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:
              (a)     To select types of investment and the actual investments
against which earnings and losses will be measured;
              (b)     To oversee any rabbi trust; and
              (c)     To appoint agents, and to delegate to them such powers and
duties in connection with its duties as the Investment Committee may from time
to time prescribe (including the power to subdelegate).

16



--------------------------------------------------------------------------------



 



  7.5 Construction and Interpretation

              The Administrative Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, to make factual
determinations and to remedy possible inconsistencies and omissions. The
Administrative Committee’s interpretations, constructions and remedies shall be
final and binding on all parties, including but not limited to the Affiliated
Companies and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

  7.6   Information

              To enable the Committees to perform their functions, the
Affiliated Companies adopting the Plan shall supply full and timely information
to the Committees on all matters relating to the compensation of all
Participants, their death or other events that cause termination of their
participation in this Plan, and such other pertinent facts as the Committees may
require.

  7.7   Committee Compensation, Expenses and Indemnity

              (a)      The members of the Committees shall serve without
compensation for their services hereunder.
              (b)      The Committees are authorized to employ such accounting,
consultants or legal counsel as they may deem advisable to assist in the
performance of their duties hereunder.
              (c)      To the extent permitted by ERISA and applicable state
law, the Company shall indemnify and hold harmless the Committees and each
member thereof, the Board and any delegate of the Committees who is an employee
of the Affiliated Companies against any and all expenses, liabilities and
claims, including legal fees to defend against such liabilities and claims
arising out of their discharge in good faith of responsibilities under or
incident to the Plan, other than expenses and liabilities arising out of willful
misconduct. This indemnity shall not preclude such further indemnities as may be
available under insurance purchased by the Company or provided by the Company
under any bylaw, agreement or otherwise, as such indemnities are permitted under
ERISA and state law.

  7.8   Disputes

              The Company’s standardized “Northrop Grumman Nonqualified
Retirement Plans Claims and Appeals Procedures” shall apply in handling claims
and appeals under this Plan.

17



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

  8.1   Unsecured General Creditor

              Participants and their Beneficiaries, heirs, successors, and
assigns shall have no legal or equitable rights, claims, or interest in any
specific property or assets of the Affiliated Companies. No assets of the
Affiliated Companies shall be held in any way as collateral security for the
fulfilling of the obligations of the Affiliated Companies under this Plan. Any
and all of the Affiliated Companies’ assets shall be, and remain, the general
unpledged, unrestricted assets of the Affiliated Companies. The obligation under
the Plan of the Affiliated Companies adopting the Plan shall be merely that of
an unfunded and unsecured promise of those Affiliated Companies to pay money in
the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors. It is the intention of the
Affiliated Companies that this Plan be unfunded for purposes of the Code and for
purposes of Title I of ERISA.

  8.2   Restriction Against Assignment

              (a)      The Company shall pay all amounts payable hereunder only
to the person or persons designated by the Plan and not to any other person or
corporation. No part of a Participant’s Accounts shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrative
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Administrative Committee shall
direct.
              (b)      The actions considered exceptions to the vesting rule
under Section 5.2 will not be treated as violations of this Section.
              (c)      Notwithstanding the foregoing, all or a portion of a
Participant’s Account balance may be paid to another person as specified in a
domestic relations order that the Administrative Committee determines is
qualified (a “Qualified Domestic Relations Order”). For this purpose, a
Qualified Domestic Relations Order means a judgment, decree, or order (including
the approval of a settlement agreement) which is:
                        (1)      issued pursuant to a State’s domestic relations
law;
                        (2)      relates to the provision of child support,
alimony payments or marital property rights to a spouse, former spouse, child or
other dependent of the Participant;

18



--------------------------------------------------------------------------------



 



                   (3)      creates or recognizes the right of a spouse, former
spouse, child or other dependent of the Participant to receive all or a portion
of the Participant’s benefits under the Plan; and
                   (4)      meets such other requirements established by the
Administrative Committee.
                   The Administrative Committee shall determine whether any
document received by it is a Qualified Domestic Relations Order. In making this
determination, the Administrative Committee may consider the rules applicable to
“domestic relations orders” under Code section 414(p) and ERISA section 206(d),
and such other rules and procedures as it deems relevant.

  8.3   Restriction Against Double Payment

              If a court orders an assignment of benefits despite Section 8.2,
the affected Participant’s benefits will be reduced accordingly. The
Administrative Committee may use any reasonable actuarial assumptions to
accomplish the offset under this Section.

  8.4   Withholding

              There shall be deducted from each payment made under the Plan or
any other compensation payable to the Participant (or Beneficiary) all taxes,
which are required to be withheld by the Affiliated Companies in respect to such
payment or this Plan. The Affiliated Companies shall have the right to reduce
any payment (or compensation) by the amount of cash sufficient to provide the
amount of said taxes.

  8.5   Amendment, Modification, Suspension or Termination

              The Company may, in its sole discretion, terminate, suspend or
amend this Plan at any time or from time to time, in whole or in part for any
reason. Notwithstanding the foregoing, no amendment or termination of the Plan
shall reduce the amount of a Participant’s Account balance as of the date of
such amendment or termination. Upon termination of the Plan, distribution of
balances in Accounts shall be made to Participants and Beneficiaries in the
manner and at the time described in Article VI, unless the Company determines in
its sole discretion that all such amounts shall be distributed upon termination
in accordance with the requirements under Code section 409A.
              Notwithstanding the foregoing, no amendment of the Plan shall
apply to amounts that were earned and vested (within the meaning of Code section
409A and regulations thereunder) under the Plan prior to 2005, unless the
amendment specifically provides that it applies to such amounts. The purpose of
this restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to amounts that are “grandfathered” and exempt from the
requirements of Code section 409A.

19



--------------------------------------------------------------------------------



 



  8.6   Governing Law

              To the extent not preempted by ERISA, this Plan shall be
construed, governed and administered in accordance with the laws of Delaware.

  8.7   Receipt and Release

              Any payment to a payee in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Plan, the Committees and the Affiliated Companies. The Administrative
Committee may require such payee, as a condition precedent to such payment, to
execute a receipt and release to such effect.

  8.8   Payments on Behalf of Persons Under Incapacity

              In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Administrative Committee, is considered
by reason of physical or mental condition to be unable to give a valid receipt
therefore, the Administrative Committee may direct that such payment be made to
any person found by the Committee, in its sole judgment, to have assumed the
care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Administrative Committee and the
Company.

  8.9   Limitation of Rights and Employment Relationship

              Neither the establishment of the Plan, any trust nor any
modification thereof, nor the creating of any fund or account, nor the payment
of any benefits shall be construed as giving to any Participant, or Beneficiary
or other person any legal or equitable right against the Affiliated Companies or
any trustee except as provided in the Plan and any trust agreement; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan and any trust agreement.

  8.10   Headings

              Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.
* * *

20



--------------------------------------------------------------------------------



 



              IN WITNESS WHEREOF, this Amendment and Restatement is hereby
executed by a duly authorized officer on this 17th day of December, 2009.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas       Debora L. Catsavas
Vice President, Compensation, Benefits & International   

21



--------------------------------------------------------------------------------



 



         

APPENDIX A – 2005 TRANSITION RELIEF
     The following provisions apply only during 2005, pursuant to transition
relief granted in IRS Notice 2005-1:

  A.1   Cash-Out

              Participants Separating from Service during 2005 for any reason
before age 55 will receive an immediate lump sum distribution of their Account
balances. Other Participants Separating from Service in 2005 will receive
payments in accordance with their prior elections.

  A.2   Elections

              During the Plan’s open enrollment period in June 2005 Participants
may fully or partially cancel 2005 deferral elections and receive in 2005 a
refund of amounts previously deferred in 2005.
              In addition, individuals working in Company facilities impacted by
Hurricane Katrina may stop or reduce 2005 elective contributions to the Plan at
any time during 2005. All payments under this Section A.2 will be made before
the end of calendar year 2005.

  A.3   Key Employees

              Key Employees Separating from Service on or after July 1, 2005,
with distributions subject to Code section 409A and scheduled for payment in
2006 within six months of Separation from Service, may choose I or II below,
subject to III:

  I.   Delay the distributions described above for six months from the date of
Separation from Service. The delayed payments will be paid as a single sum with
interest at the end of the six month period, with the remaining payments
resuming as scheduled.     II.   Accelerate the distributions described above
into a payment in 2005 without interest adjustments.     III.   Key Employees
must elect I or II during 2005.

A1



--------------------------------------------------------------------------------



 



APPENDIX B – DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
     Distribution of amounts earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) are exempt from the requirements of Code section 409A and
shall be made in accordance with the Plan terms as in effect on December 31,
2004 and as summarized in the following provisions.

  B.1   Distribution of Contributions

              (a)       Distributions Upon Early Termination.
                          (1)       Voluntary Termination. If a Participant
voluntarily terminates employment with the Affiliated Companies before age 55 or
Disability, distribution of his or her Account will be made in a lump sum on the
Participant’s Payment Date.
                          (2)       Involuntary Termination. If a Participant
involuntarily terminates employment with the Affiliated Companies before age 55,
distribution of his or her Account will generally be made in quarterly or annual
installments over a fixed number of whole years not to exceed 15 years,
commencing on the Participant’s Payment Date, in accordance with the
Participant’s original election on his or her deferral election form. Payment
will be made in a lump sum if the Participant had originally elected a lump sum,
if the Account balance is $50,000 or less, or if the Administrative Committee so
specifies.
              (b)       Distribution After Retirement, Disability or Death. In
the case of a Participant who separates from service with the Affiliated
Companies on account of Retirement, Disability or death and has an Account
balance of more than $50,000, the Account shall be paid to the Participant (and
after his or her death to his or her Beneficiary) in substantially equal
quarterly installments over 10 years commencing on the Participant’s Payment
Date unless an optional form of benefit has been specified pursuant to
Section B.1(b)(1).
                          (1)      An optional form of benefit may be elected by
the Participant, on the form provided by Administrative Committee, during his or
her initial election period from among those listed below:
     (i)      A lump sum distribution on the Participant’s Payment Date.
     (ii)      Quarterly installments over a period of at least 1 and no more
than 15 years beginning on the Participant’s Payment Date.
     (iii)     Annual installments over a period of at least 2 and no more than
15 years beginning on the Participant’s Payment Date.
                          (2)      A Participant from time to time may modify
the form of benefit that he or she has previously elected. Upon his or her
separation from service, the most recently elected form of distribution
submitted at least 12 months prior to separation will govern. If no such
election exists, distributions will be paid under the 10-year installment
method.

B1



--------------------------------------------------------------------------------



 



                        (3)      In the case of a Participant who terminates
employment with the Affiliated Companies on account of Retirement, Disability or
death with an Account balance of $50,000 or less, the Account shall be paid to
the Participant in a lump sum distribution on the Participant’s Payment Date.
                        (4)      In general, upon the Participant’s death,
payment of any remaining Account balance will be made to the Beneficiary in a
lump sum on the Payment Date. But the Beneficiary will receive any remaining
installments (starting on the Payment Date) if the Participant was receiving
installments, or if the Participant died on or after age 55 with an Account
balance over $50,000 and with an effective installment payout election in place.
In such cases, the Beneficiary may still elect a lump sum payment of the
remaining Account balance, but only with the Administrative Committee’s consent.
                        (5)      In the event that this Plan is terminated, the
amounts allocated to a Participant’s Account shall be distributed to the
Participant or, in the event of his or her death, to his or her Beneficiary in a
lump sum.

B2



--------------------------------------------------------------------------------



 



APPENDIX C — MERGED PLANS

  C.1      Plan Mergers

              (a)      Merged Plans. As of their respective effective dates, the
plans listed in (c)(the “Merged Plans”) are merged into this Plan. All amounts
from those plans that were merged into this Plan are held in their corresponding
Accounts.
              (b)      Accounts. Effective as of the dates below, Accounts are
established for individuals who, before the merger, had account balances under
the merged plans. These individuals will not accrue benefits under this Plan
unless they become Participants by virtue of being hired into a covered position
with an Affiliated Company, but they will be considered Participants for
purposes of the merged accounts. The balance credited to the Participant’s
merged plan account will, effective as of the date provided in the table below,
be invested in accordance with the terms of this Plan. Except as provided in
section C.2 below, amounts merged into this Plan from the merged plans are
governed by the terms of this Plan.
              (c)       Table.

                      Name of Merged Plans     Merger Effective     Merged
Account Names         Dates        
 
               
Northrop Grumman Benefits Equalization Plan
    December 10, 2004     NG BEP Account    
 
               
Northrop Grumman Space & Mission Systems Corp. Deferred Compensation Plan
    December 10, 2004     S & MS Deferred
Compensation
Account    
 
               
BDM International, Inc. 1997 Executive Deferred Compensation Plan (“BDM Plan”)
    April 29, 2005     BDM Account    

  C.2      Merged Plans — General Rule

              (a)       NG BEP Account and S & MS Deferred Compensation Account.
Distributions from Participants’ NG BEP and S & MS Deferred Compensation
Accounts are made under the provisions of Appendix B, except as provided in this
Section.
                        (1)      Amounts in the Participant’s NG BEP Account and
the S & MS Deferred Compensation Account shall be paid out in accordance with
elections made under the Merged Plans.

C1



--------------------------------------------------------------------------------



 



                        (2)      The Participant’s “Payment Date” for amounts in
the NG BEP Account and the S & MS Deferred Compensation Account shall be deemed
to be the end of January following the Participant’s termination of employment.
                        (3)      The reference to $50,000 in the provisions of
Appendix B shall be deemed to be $5,000 with respect to amounts in the NG BEP
Account and the S & MS Deferred Compensation Account.
                        (4)      The Administrative Committee shall assume the
rights and responsibilities of the Directors/Committee with respect to
determining whether a Participant’s NG BEP Account may be paid out in the event
of hardship or in a form other than the automatic form of payment.
                        (5)      The Administrative Committee shall assume the
rights and responsibilities of the Committee or Special Committee with respect
to determining whether a Participant’s S & MS Deferred Compensation Account may
be paid out in the event of hardship or in a form other than the automatic form
of payment.
                        (6)      For purposes of determining the time of payment
of a Participant’s NG BEP Account, a Participant’s employment will not be deemed
to have terminated following the Participant’s layoff until the earlier of the
end of the twelve-month period following layoff (without a return to employment
with the Affiliated Companies) or the date on which the Participant retires
under any pension plan maintained by the Affiliated Companies.
                        (7)      A Participant’s S & MS Deferred Compensation
Account shall be paid to the Participant no later than the January 5 next
preceding the Participant’s 80th birthday.
                        (8)      In no event will payments of amounts in the
Participant’s NG BEP Account and the S & MS Deferred Compensation Account be
accelerated or deferred beyond the payment schedule provided under the Merged
Plans. However, any election to change the time or form of payment for such an
amount may be made based on the terms of the relevant Merged Plan as in effect
on October 3, 2004.
              (b)       BDM Account. Distributions of a Participant’s vested BDM
Account balance shall be made in accordance with this Section C.2(b), and
Article VI shall not apply to such distributions. A Participant shall be vested
in his BDM Account balance in accordance with the vesting provisions of the BDM
Plan.
                        (1)       Timing of Payment: A Participant’s vested BDM
Account balance shall be distributed in accordance with elections made under the
BDM Plan. For those Participants who have not commenced distributions as of
April 29, 2005, payments from the BDM Account will commence at the time
designated on his or her BDM enrollment and election form, unless extended prior
to such date. However, if such a Participant did not elect a fixed date (or
elect the earlier of a fixed date or termination of employment), his or her
vested BDM Account balance will be paid as soon as administratively practicable
following termination of employment in the form designated under
Section C.2(b)(2) below.

C2



--------------------------------------------------------------------------------



 



                        (2)      Form of Payment: A Participant’s vested BDM
Account balance shall be paid in cash or in-kind, as elected by the Participant,
as permitted by the Administrative Committee. The vested BDM Account balance
will be paid in (i) a lump sum, (ii) five (5) or ten (10) substantially equal
annual installments (adjusted for gains and losses), or (iii) a combination
thereof, as selected by the Participant (or Beneficiary) prior to the date on
which amounts are first payable to the Participant (or Beneficiary) under
Section C.2(b)(1) above. If the Participant fails to designate properly the
manner of payment, such payment will be made in a lump sum.
                        (3)      Death Benefits: If a Participant dies before
commencement of payment of his BDM Account balance, the entire Account balance
will be paid at the times provided in Section C.2(b)(2) above to his or her
Beneficiary. If a Participant dies after commencement but before he or she has
received all payments from his vested BDM Account balance, the remaining
installments shall be paid annually to the Beneficiary. For purposes of this
Section C.2(b), a Participant’s Beneficiary, unless subsequently changed, will
be the designated beneficiary(ies) under the BDM Plan or if none, the
Participant’s spouse, if then living, but otherwise the Participant’s then
living descendants, if any, per stirpes, but, if none, the Participant’s estate.
                        (4)      Hardship Withdrawal: A Participant may apply
for a distribution of all or any part of his or her vested BDM Account balance,
to the extent necessary to alleviate the Participant’s financial hardship (which
financial hardship may be considered to include any taxes due because of the
distribution). A “financial hardship” shall be determined by the Administrative
Committee and shall mean (i) a severe financial hardship to the Participant
resulting from a sudden and unexpected illness or accident of the Participant or
of a dependent (as defined in Code section 152(a)) of the Participant, (ii) loss
of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
                        (5)      Lost Participant: In the event that the
Administrative Committee is unable to locate a Participant or Beneficiary within
three years following the payment date under Section C.2(b)(1) above, the amount
allocated to the Participant’s BDM Account shall be forfeited. If, after such
forfeiture and prior to termination of the Plan, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings for the forfeiture period. In lieu of such a forfeiture, the
Administrative Committee has the discretion to direct distribution of the vested
BDM Account balance to any one or more or all of the Participant’s next of kin,
and in the proportions as the Administrative Committee determines.
                        (6)      Committee Rules: All distributions are subject
to the rules and procedures of the Administrative Committee. The Administrative
Committee may also require the use of particular forms. The Administrative
Committee may change its rules, procedures and forms from time to time and
without prior notice to Participants.
                        (7)       Payment Schedule: In no event will payments of
amounts in the Participant’s BDM Account be accelerated or deferred beyond the
payment schedule provided under the BDM Plan.

C3



--------------------------------------------------------------------------------



 



                        (8)      Application to Trustee: BDM International, Inc.
set aside amounts in a grantor trust to assist it in meeting its obligations
under the BDM Plan. Notwithstanding Section C.2(b)(6) above and the claims
procedures provided in Section 7.8, a Participant may make application for
payment of benefits under this Section C.2(b) directly to the trustee of such
trust.

C4